RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 14a0240p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 UNITED PET SUPPLY, INC.,                               ┐
                                  Plaintiff-Appellee,   │
                                                        │
        v.                                              │       No. 13-5181
                                                        │
 CITY OF CHATTANOOGA, TENNESSEE,                         >
                                                          │
                                            Defendant, │
                                                          │
 ANIMAL CARE TRUST, acting under the assumed │
 name of McKamey Animal Care or McKamey │
                                                          │
 Animal Care and Adoption Center; PAULA HURN,
                                                          │
 KAREN WALSH, and MARVIN NICHOLSON, JR., in
                                                          │
 their individual and official capacities,                │
                                Defendants-Appellants. │
                                                          ┘
                           Appeal from the United States District Court
                       for the Eastern District of Tennessee of Chattanooga
              Nos. 1:11-cv-00157; 1:11-cv-00193—Curtis L. Collier, District Judge.
                                  Argued: October 8, 2013
                            Decided and Filed: September 18, 2014

                Before: GUY, BATCHELDER, and MOORE, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Edmund S. Sauer, BRADLEY ARANT BOULT CUMMINGS, LLP, Nashville,
Tennessee, for Appellants. M. Andrew Pippenger, LEITNER, WILLIAMS, DOOLEY &
NAPOLITAN, PLLC, Chattanooga, Tennessee, for Appellee. ON BRIEF: Edmund S. Sauer,
BRADLEY ARANT BOULT CUMMINGS, LLP, Nashville, Tennessee, David E. Harrison,
Mark W. Litchford, GRANT, KONVALINKA & HARRISON, PC, Chattanooga, Tennessee,
Scott Burnett Smith, BRADLEY ARANT BOULT CUMMINGS LLP, Hunstville, Alabama, for
Appellants. M. Andrew Pippenger, James S. Hildebrand, Jr., LEITNER, WILLIAMS, DOOLEY
& NAPOLITAN, PLLC, Chattanooga, Tennessee, for Appellee.




                                               1
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.        Page 2

                                      _________________

                                           OPINION
                                      _________________

       KAREN NELSON MOORE, Circuit Judge.                  In June 2010, Animal Care Trust
(“McKamey”), a private non-profit corporation that contracted with the City of Chattanooga to
provide animal-welfare services, received complaints of neglect and unsanitary conditions at a
mall pet store owned by United Pet Supply, Inc. (“Pet Supply”). McKamey employees Karen
Walsh and Marvin Nicholson, Jr. went to the store to investigate and discovered animals in
unpleasant conditions, without water, and with no working air conditioner in the store. Walsh
and Nicholson, aided by McKamey employee Paula Hurn, proceeded to remove the animals and
various business records from the store and to revoke the store’s pet-dealer permit. Pet Supply
then brought the instant § 1983 suit in federal district court against the City of Chattanooga;
McKamey; and McKamey employees Karen Walsh, Marvin Nicholson, Jr., and Paula Hurn in
their individual and official capacities. Pet Supply alleged that the removal of its animals and
revocation of its pet-dealer permit without a prior hearing violated procedural due process and
that the warrantless seizure of its animals and business records violated the Fourth Amendment.
Walsh, Nicholson, Hurn, and McKamey asserted qualified immunity as a defense to all claims.

       We conclude that Hurn, acting as a private animal-welfare officer, may not assert
qualified immunity as a defense against suit in her personal capacity because there is no history
of immunity for animal-welfare officers and allowing her to assert qualified immunity is not
consistent with the purpose of 42 U.S.C. § 1983. However, Walsh and Nicholson, acting both as
private animal-welfare officers and as specially-commissioned police officers of the City of
Chattanooga, may assert qualified immunity as a defense against suit in their personal capacities.
With respect to entitlement to summary judgment on the basis of qualified immunity in the
procedural due-process claims: Walsh and Nicholson are entitled to summary judgment on the
claim based on the seizure of the animals, Nicholson is entitled to summary judgment on the
claim based on the seizure of the permit, and Walsh is denied summary judgment on the claim
based on the seizure of the permit. Regarding entitlement to summary judgment on the basis of
qualified immunity on the Fourth Amendment claims: Walsh and Nicholson are entitled to
No. 13-5181        United Pet Supply, Inc. v. City of Chattanooga et al.        Page 3

summary judgment on the claim based on the seizure of the animals, Nicholson is entitled to
summary judgment on the claim based on the seizure of the business records, and Walsh is
denied summary judgment on the claim based on the seizure of the business records.

        Because qualified immunity is not an available defense to an official-capacity suit, we
conclude that Walsh, Nicholson, Hurn, and McKamey may not assert qualified immunity as a
defense against suit in their official capacities.

        For the reasons set forth below, we AFFIRM in part and REVERSE in part the district
court’s entry of summary judgment, and REMAND for further proceedings consistent with this
opinion.

                                         I. BACKGROUND

A. Jurisdiction

        Typically, the denial of summary judgment is a non-final order that cannot be appealed
under 28 U.S.C. § 1291.        The interlocutory appeal of the denial of qualified immunity is
permissible under the collateral-order doctrine “only ‘to the extent that it turns on an issue of
law.’” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 679 (6th Cir. 2013) (quoting Estate of Carter
v. City of Detroit, 408 F.3d 305, 309 (6th Cir. 2005)). “[A] defendant, entitled to invoke a
qualified immunity defense, may not appeal a district court’s summary judgment order insofar as
that order determines whether or not the pretrial record set forth a ‘genuine’ issue of fact for
trial.” Johnson v. Jones, 515 U.S. 304, 319–20 (1995). “[A]n appellant’s contention that the
district court erred in finding a genuine issue of fact for trial is not the type of legal question
which we may entertain on an interlocutory basis.” Gregory v. City of Louisville, 444 F.3d 725,
743 (6th Cir. 2006). Improper arguments contesting whether a genuine issue of fact exists do not
deprive this court of jurisdiction; “even where, as here, the defendant makes ‘impermissible
arguments regarding disputes of fact,’ if the defendant also raises the purely legal issue of
whether the plaintiff’s facts show that the defendant violated clearly established law, ‘then there
is an issue over which this court has jurisdiction.’” Quigley, 707 F.3d at 680 (quoting Estate of
Carter, 408 F.3d at 310)).
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.       Page 4

       The defendants in this case are a private non-profit corporation that contracts with the
City of Chattanooga and the corporation’s employees. As with government officials, we permit
“private parties to obtain interlocutory review of denials of qualified immunity.” Brotherton v.
Cleveland, 173 F.3d 552, 559 (6th Cir. 1999). Accordingly, we have jurisdiction over this
appeal of the denial of qualified immunity.

B. Factual Background

       The plaintiff-appellee in this suit is United Pet Supply, Inc., (“Pet Supply”), a private
corporation that owns multiple pet stores, including the Hamilton Place Mall pet store at the
center of this dispute (“the pet store”).     The defendants-appellants are Animal Care Trust
(“McKamey”), a private non-profit corporation that contracts with the City of Chattanooga to
provide animal-welfare services, and McKamey employees Paula Hurn, Karen Walsh, and
Marvin Nicholson, Jr. Defendant Walsh is the executive director of McKamey. R. 70-7 (Walsh
Aff. at ¶ 2) (Page ID #1603). Defendant Nicholson is an animal-services officer at McKamey.
R. 70-8 (Nicholson Aff. at ¶ 2) (Page ID #1635). Defendant Hurn is the Director of Operations
at McKamey. R. 67-1 (Hurn Aff. at ¶ 2) (Page ID #1205). The contract between McKamey and
the City of Chattanooga permitted McKamey employees to be commissioned as special police
officers of the city authorized to investigate animal neglect and cruelty complaints and to issue
citations. R. 70-2 (Contract at 2–3) (Page ID #1411–112). Both Walsh and Nicholson were
commissioned as special police officers for the City of Chattanooga at the time of the events in
this lawsuit. R. 70-7 (Walsh Aff. at ¶ 4) (Page ID #1604); R. 70-8 (Nicholson Aff. at ¶ 4) (Page
ID #1636). Hurn was not commissioned as a special police officer.

       In the months preceding the incident that gave rise to this suit, McKamey received
complaints about “animal neglect occurring and unsanitary conditions existing” at the pet store.
R. 70-7 (Walsh Aff. at ¶ 7) (Page ID #1604). According to Steven Zerilli, the President of Pet
Supply, Walsh and Nicholson visited Pet Supply on seven occasions between January and April
2010 and issued only one warning; the warning involved availability of treatment records for a
canary. R. 96-4 (Zerilli Aff. at ¶ 12) (Page ID #3270). On May 11, 2010, McKamey issued Pet
Supply a permit certifying that the store “has met the requirements of the Code of the City of
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.        Page 5

Chattanooga and is approved by the McKamey Animal Services Division to operate as a Pet
Dealer in the City of Chattanooga.” R. 69-3 (Pet Dealer Permit at 1) (Page ID #1340).

       In June 2010, Pet Supply employee Ashley Knight came to McKamey and requested a
meeting with Walsh. Walsh reported that Knight described “incidents of animal neglect and
abuse” at the store, “including a dead puppy listed ‘Fit for Sale’ was stuffed in a refrigerator
freezer with the employees’ lunches, a broken air conditioner, and a live hamster that [Pet
Supply manager Brandy] Hallman placed in a garbage compactor.” R. 70-7 (Walsh Aff. at ¶ 10)
(Page ID #1605).      Based on this report, Walsh contacted the Tennessee Department of
Agriculture, which enforces state animal law, and asked whether the Department would assist in
an investigation of the pet store.    Id. at ¶ 11 (Page ID #1605–06).       State Animal Health
Technician Joe Burns agreed to assist McKamey with the investigation. Id.

       Without notifying Pet Supply in advance, Walsh, Burns, and Nicholson arrived at the pet
store on June 15, 2010, around 8:00 a.m. Id. at ¶ 15 (Page ID #1606). Hallman permitted the
three individuals to enter the store. Id. at ¶ 17–18 (Page ID #1607). Hallman confirmed
Knight’s report that a puppy had recently died at the store and that the puppy’s carcass had been
placed in the refrigerator freezer. R. 70-8 (Nicholson Aff. at ¶ 18) (Page ID #1639). Walsh and
Nicholson observed “little to no evidence of food or water for the puppies”; “unsanitary
conditions such as dried fecal matter that was matted in the fur of the puppies”; “damaged and
cracked cages”; “puppies that appeared to be very lethargic and dehydrated,” some of whom
were struggling to drink water; and “that the store’s interior temperature was considerably hotter
than the Mall’s open corridor section.” R. 70-7 (Walsh Aff. at ¶ 16, 19) (Page ID #1606, 1607);
see also R. 70-8 (Nicholson Aff. at ¶ 16, 19) (Page ID #1638, 1639). Walsh asked Hallman
about the air conditioner and was told that it had been broken for several weeks; Hallman had
reported the problem to corporate headquarters, but she was unaware of when, or if, the air
conditioner would be repaired. R. 70-7 (Walsh Aff. at ¶ 20) (Page ID #1607). While cleaning
out the hamster cages, Hurn “discovered that there was a dead hamster in one of the plastic
hamster houses. The hamster was stiff and the hair had fallen off its body.” R. 67-1 (Hurn Aff.
at ¶ 14) (Page ID #1208). Hurn averred that the Pet Supply staff “did not have any knowledge
about the dead hamster.” Id. Walsh observed a hamster with a large bite wound; Hallman
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.           Page 6

reported that the animal had not been seen by a veterinarian. R. 87-12 (Walsh Dep. at 155)
(Page ID #2815). Walsh testified that there was only one person cleaning when they arrived at
the store and that she was told that the next employee did not arrive until 10:00 a.m. R. 70-5
(Walsh Dep. at 327) (Page ID #1566). Walsh did not see anyone providing water to the puppies
when she arrived, and there was no evidence that food had been provided that morning. R. 87-12
(Walsh Dep. at 192) (Page ID #2818). Walsh asked a Pet Supply employee when they usually
fed the animals and was told that they usually feed the animals when they arrive, but the
employees had arrived at 7:00 a.m. and there was no food for the animals when the McKamey
employees arrived approximately one hour later. Id. at 193 (Page ID #2819).

       Walsh and Nicholson concluded “that the animals were suffering from the conditions in
the Pet [Supply] Store and that these conditions had persisted for a period of time.” R. 70-7
(Walsh Aff. at ¶ 21) (Page ID #1607); R. 70-8 (Nicholson Aff. at ¶ 21) (Page ID #1639). Walsh
“determined that the animals were suffering from neglect and inadequate care in violation of the
Chattanooga City Code and that the animals were subject to impound by McKamey.” R. 70-7
(Walsh Aff. at ¶ 25) (Page ID #1609). In her deposition, Walsh testified that she believed that
under the city code, “[i]f animals are in a situation where it’s our understanding that they are in a
neglectful situation or they’re in a situation where they’re in imminent danger, we are permitted
to remove them.” R. 70-5 (Walsh Dep. at 314) (Page ID #1553). Walsh later explained that her
main concerns that led to the decision to remove the dogs were:

       [T]hat the conditions in the store were very hot, that the animals were very
       listless, that they were not as responsive as puppies would normally be, that the
       store itself, there were many poorly maintained cages where body fluids were
       going down from one puppy to another. In the isolation room, the puppy in there
       had some pretty severe diarrhea, and it was extremely hot in there, for even a
       healthy animal, let alone being a debilitated one. There were some animals that
       were panting. There were some that were just, like their eyes were sunken, which
       is a symptom of dehydration. I felt like they weren’t receiving adequate hydration
       from the bottles that they were given.

R. 87-12 (Walsh Dep. at 156–57) (Page ID #2816).

       Walsh spoke with Christopher Brooks, Pet Supply vice president, and explained that she
was going to remove the animals from the store. R. 70-7 (Walsh Aff. at ¶ 29) (Page ID #1609).
Pet Supply proceeded to file an emergency petition for injunctive relief in Hamilton County
No. 13-5181          United Pet Supply, Inc. v. City of Chattanooga et al.                     Page 7

Circuit Court to prevent the removal of the animals and related records. R. 87-17 (Pet. for Inj.)
(Page ID #2972–74). At 1:30 p.m., in the midst of the removal of the animals from the store, a
hearing was held on the petition. Walsh testified about her observations of the store and her
belief that the animals’ health and safety was at risk. R. 70-7 (Walsh Aff. at ¶ 32) (Page ID
#1610).     Walsh reported that the judge stated that “he believed the City Code authorized
McKamey to remove the animals from the store and that the testimony demonstrated McKamey
had good cause to remove the animals,” and denied the request for a temporary restraining order.
Id.

        Walsh, Nicholson, and Burns returned to the store and continued removing the animals.
The animals were placed in a McKamey truck with air conditioning and water, and were
inspected by veterinarians. Two puppies needed immediate medical attention. R. 70-7 (Walsh
Aff. at ¶ 35) (Page ID #1611). McKamey employees obtained the impound information and
medical records for the animals from Pet Supply employees. R. 67-1 (Hurn Aff. at ¶ 13) (Page
ID #1207–08). In total, the officers seized thirty-two puppies and fifty-five exotic pets. R. 70-7
(Walsh Aff. at ¶ 34) (Page ID #1611). The McKamey employees did not remove the reptiles
“[b]ecause reptiles don’t react badly to the heat that was present in the store.” R. 87-12 (Walsh
Dep. at 156) (Page ID #2816). Walsh gave Pet Supply employees a Summons Ordinance that
cited ninety violations of the City Code. There was a handwritten notation on the document:
“§ 7-34(e) revoked permit.”1 R. 69-7 (Citation at 1) (Page ID #1346). Walsh also gave a note to
Hallman stating that their case will be in city court on June 24, 2010, and “[d]uring this time you
are not able to sell pets. This does not mean that you are unable to sell retail items during the
period between now and court.” R. 69-6 (Walsh Note at 1) (Page ID #1345).

        Officer Burns cited Pet Supply for violations of state animal-welfare law. R. 87-10, Ex. 1
(Citation & Report at 1–4) (Page ID #2770–73). In his Field Activity Report, Burns noted “[a]ir
conditioner not working,” “[w]ater bowls dirty or empty,” “[i]solation for sick puppies 80+
degree’s [sic] at 7am C.S.T,” “hamsters + gerbils water container dirty,” “cages cleaned with


        1
          The State of Tennessee ultimately declined to pursue suspension of the license contingent on the store
correcting problems with broken cages, remedying inadequate cleaning practices, improving employee training,
verifying health of sick animals before they are sold, improving ventilation, and ensuring adequate provision of
clean water to animals. R. 87-10, Ex. 6 (Tenn. Dep’t of Ag. Letter at 1–3) (Page ID #2782–84).
No. 13-5181      United Pet Supply, Inc. v. City of Chattanooga et al.        Page 8

bleach – not disinfectant.” R. 87-10, Ex. 2 (Field Activity Report at 1) (Page ID #2770). Walsh
and Burns conferred; Burns averred that “it was my opinion that Officer Walsh made the
reasonable and necessary decision regarding the removal of the animals.” R. 87-10 (Burns Aff.
at ¶ 14) (Page ID #2764). The state veterinarian notified Pet Supply of his intent to suspend the
store’s state pet-dealer license. R. 87-10, Ex. 4 (Notice to Suspend) (Page ID #2776–89).

       On June 18, 2010, Walsh sent fecal samples from four puppies to a laboratory for testing;
all four tested positive for Coccidia and Giardia. R. 70-7 (Walsh Aff. at ¶ 39) (Page ID #1612).
On July 3, 2010, the laboratory confirmed that eighteen puppies tested positive for Giardia
and/or Coccidia. Id. at ¶ 40 (Page ID #1813).

C. City Court Proceedings

       Nine days after the seizure, on June 24, 2010, the parties appeared in Chattanooga City
Court for a hearing. The court heard three days of testimony from multiple witnesses. R. 70-11
(6/24/2010 Hr’g Tr. 492) (Page ID #1667–68). The judge noted that “the heat in the store,
accompanied with the sick animals in isolation, along with the smell necessitated their removal.”
Id. at 496 (Page ID #1671). The judge concluded that the violations of the city code could be
remedied and that the store had already fixed the air conditioner, and so decided “to pass this
case for two weeks for the issues presented to be remedied and reinspected before any animals
may be brought back for sale,” and to allow the state department of agriculture decide whether it
would take any action. Id. at 502 (Page ID #1677). The judge ordered that the healthy animals
be returned to Pet Supply to place them in another store that had no violations, but that animals
could not return to the Hamilton Place Mall pet store until the store was inspected and approved
by McKamey and the state department of agriculture, should it choose to participate. Id. at 502–
03 (Page ID #1676–77). The judge ordered that none of the sick animals would be returned until
treated and cleared by a veterinarian. Id. at 503 (Page ID #1678). On July 14, 2010, the city
court resumed proceedings. The judge concluded that Pet Supply had addressed “[t]he major
issues” in the store. R. 69-8 (7/14/2010 Hr’g Tr. at 88) (Page ID #1348). She also ruled that she
was “not going to revoke the permit or prohibit [Pet Supply] from operating their store at this
point unless subject to the State, unless the state department of agriculture suspends or revokes
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 9

the license for some reason . . . . That’s my ruling today.” Id. She reserved the issue of
expenses, fines, and court costs until the next hearing. Id.

       At the hearing on July 21, 2010, counsel for McKamey argued that Pet Supply needed to
re-apply for their permit and could be issued a permit at the order of the court. R. 69-9
(7/21/2010 Hr’g Tr. at 113–14) (Page ID #1350–51). Counsel for Pet Supply argued that “[t]he
Court ruled that we may get our license back, that it was not revoking our license. We should
have the license returned to us, the same one that they took from our store.” Id. at 114 (Page ID
#1351). Counsel for McKamey responded that licensure was “an administrative decision” and
that Pet Supply had to re-apply. Id. The judge expressed confusion over whether the City of
Chattanooga, McKamey, or the court had the power to decide whether the permit was revoked.
Id. at 1352. The judge concluded that the citations for abuse and neglect were independent of the
revocation of the permit: “I could still impose a fine and court costs on these violations for
neglect, but they could be corrected or have been corrected, which would not result in the
revocation of their dealer permit.” Id. at 116–17 (Page ID #1353–54). The judge concluded that
she was “not going to withhold the permit subject to whatever the Tennessee Department of
Agriculture does” and that she was “not going to require reapplication for something that has
never been actually determined to be revoked, if that makes sense.” Id. at 117–18 (Page ID
#1354–55).

       On July 26, 2010, due to the receipt of an ex parte email communication from the
Chattanooga Mayor Ron Littlefield advocating for a particular outcome in the dispute, the judge
declared a mistrial and recused herself. R. 69-10 (Mistrial Order at 1) (Page ID #1356). The
case was assigned to a different judge, who granted Pet Supply’s motion to dismiss on the basis
of double jeopardy. R. 69-12 (City Court Order at 3–4) (Page ID #1370–71). The judge stated
that “[t]he court is [ ] of the opinion the City Court has no authority to revoke or make any order
relative to the license of the Pet Company.” Id. at 3 n.1 (Page ID #1370). The judge ordered that
the dogs should be delivered to a veterinarian, and once the veterinarian deemed the dogs
medically fit they could be transferred to Pet Supply; the judge also ruled “that the dogs are not
to be returned to [Pet Supply’s] store at Hamilton Place Mall.” R. 70-16 (Dogs Order at 1–2)
(Page ID #1713–14). The dogs were delivered to the veterinarian on or around October 3, 2010.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.       Page 10

R. 70-7 (Walsh Aff. at ¶ 46) (Page ID #1613). “McKamey incurred approximately $50,000 in
expenses to provide shelter and veterinary care for the animals.” Id. at ¶ 47 (Page ID #1614).

D. Federal District Court Proceedings

       Pet Supply filed this 42 U.S.C. § 1983 suit in the United States District Court for the
Eastern District of Tennessee against the City of Chattanooga; McKamey; and Walsh,
Nicholson, and Hurn in their individual and official capacities. R. 1 (Compl. at ¶ 17, 22) (Page
ID #4, 5). Pet Supply alleged that its procedural due-process rights were violated by the seizure
of the animals, business records, and permit without prior notice and hearing, and that its Fourth
Amendment rights were violated by the warrantless search of the store and seizure of the animals
and records. McKamey moved for judgment on the pleadings, asserting that the “Moving
Defendants” (McKamey, Walsh, Nicholson, and Hurn) are entitled to qualified immunity. R. 38
(McKamey Memo. J. Pleadings at 1, 16) (Page ID #375, 390).

       Before the district court ruled on the motion for judgment on the pleadings, Walsh, Hurn,
and Nicholson moved for summary judgment in their individual capacities, asserting that they
were immune from suit on the basis of qualified immunity, amongst other arguments. R. 73
(Walsh Mot. Summ. J. at 21) (Page ID #2052); R. 65 (Nicholson Mot. Summ. J. at 10) (Page ID
#982); R. 68 (Hurn Memo. Summ. J. at 9) (Page ID #1320). McKamey also moved for summary
judgment, asserting that it was immune from suit on the basis of qualified immunity. R. 71
(McKamey Memo. Summ. J. at 34) (Page ID #1797). Pet Supply moved for partial summary
judgment on the Fourth Amendment search-and-seizure claim. R. 82 (Mot. Partial Summ. J. at
1–2) (Page ID #2446–47).

       The district court granted in part and denied in part McKamey’s motion for judgment on
the pleadings. In a discussion of qualified immunity, the district court rejected the plaintiffs’
argument that qualified immunity was not applicable to Walsh because she was a private actor
and concluded that “immunity is available to Defendant Walsh.” United Pet Supply, Inc. v. City
of Chattanooga (“Pet Supply I”), 921 F. Supp. 2d 835, 857–58 (E.D. Tenn. 2013). The district
court did not rule on whether qualified immunity was available to Nicholson and Hurn in their
individual capacities. The district court held that Pet Supply pleaded a violation of clearly
established rights, therefore precluding a grant of qualified immunity to the defendants. Pet
No. 13-5181        United Pet Supply, Inc. v. City of Chattanooga et al.           Page 11

Supply I, 921 F. Supp. 2d at 860. Next, the district court considered the official-capacity suits;
noting that “a suit for damages against an officer in his official capacity . . . is construed as a suit
against [the] entity for which he works,” the district court construed the official-capacity suits
against Walsh, Nicholson, and Hurn “as claims against Defendant McKamey, who Plaintiff also
listed separately as a defendant.” Id. at 860. The district court concluded that liability may be
imputed to McKamey, and then determined that “[f]or the reasons the Court concluded qualified
immunity was inappropriate for the individual defendants, it also concludes qualified immunity
is inappropriate for McKamey.” Id.

        One day later, the district court ruled on the cross-motions for summary judgment. On
the procedural due-process claim based on the revocation of the permit, the district court found
that “no relevant factual dispute exists as to the revocation of Plaintiff’s permit,” granted Pet
Supply’s motion for summary judgment on that claim, and denied defendant’s motion for
summary judgment on the claim. United Pet Supply, Inc. v. City of Chattanooga (“Pet Supply
II”), Nos. 1:11-CV-157, 1:-11-CV-193, 2013 WL 449760, at *6 (E.D. Tenn. Feb. 6, 2013). On
the Fourth Amendment warrantless-search claim, the district court found that consent was
voluntarily given to the McKamey employees to enter the store, and the district court granted
summary judgment to defendants. Id. at *7–8. On the procedural due-process claim based on
the seizure of the animals without a prior hearing and the Fourth Amendment claims of
warrantless seizure of animals and business records, the district court concluded that significant
factual disputes existed, and declined to grant summary judgment to either party. Id. at *6–7,
*8–10. The district court denied qualified immunity to defendants in their individual capacities,
concluding that “[f]or the reasons stated in its previous order, the Court concludes the rights
allegedly violated were clearly established to a reasonable individual.” Id. at *10. The district
court also “conclude[d] a question of fact remains regarding liability of the City,” id. at *11,
denied the City of Chattanooga’s motion for summary judgment, and denied McKamey’s
“motion for summary judgment on the same issue.” Id. at *13.

        Defendants McKamey, Walsh, Nicholson, and Hurn appeal the denial of their joint
motion for judgment on the pleadings and the four separate motions for summary judgment.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 12

                                         II. ANALYSIS

       “Section 1983 provides a cause of action against any person who deprives an individual
of federally guaranteed rights ‘under color’ of state law. Anyone whose conduct is ‘fairly
attributable to the state can be sued as a state actor under § 1983.” Filarsky v. Delia, 132 S. Ct.
1657, 1661 (2012) (internal citation omitted). “It is well settled that private parties that perform
fundamentally public functions, or who jointly participate with a state to engage in concerted
activity, are regarded as acting ‘under the color of state law’ for the purposes of § 1983.” Bartell
v. Lohiser, 215 F.3d 550, 556 (6th Cir. 2000). McKamey is a private non-profit corporation and
Walsh, Nicholson, and Hurn are employees of that corporation; Walsh and Nicholson were also
commissioned as special police officers of the City of Chattanooga.             “The parties agree
Defendants acted under color of state law.” Pet Supply II, 2013 WL 449760, at *6.

       The defendants appeal the district court’s denial of qualified immunity.           “Qualified
immunity strikes a balance between compensating those who have been injured by official
conduct and protecting government’s ability to perform its traditional functions.” Wyatt v. Cole,
504 U.S. 158, 167 (1992). In response to an assertion of qualified immunity, “the plaintiff bears
the burden of demonstrating that the defendant is not entitled to qualified immunity.” Livermore
ex rel. Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007). “[A] defendant cannot be said to
have violated a clearly established right unless the right’s contours were sufficiently definite that
any reasonable official in the defendant’s shoes would have understood that he was violating it.”
Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014). We review de novo “the district court’s
denial of a defendant’s motion for summary judgment on the basis of qualified immunity.”
Summers v. Leis, 368 F.3d 881, 885 (6th Cir. 2004).

       We first consider whether Walsh, Nicholson, and Hurn may assert qualified immunity in
their individual capacities, and whether Walsh, Nicholson, Hurn, and McKamey may assert
qualified immunity in their official capacities. We will then consider whether any defendants
who may assert qualified immunity are entitled to summary judgment on that basis.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.       Page 13

A. May Defendants Assert Qualified Immunity?

       1. Walsh, Nicholson, and Hurn in their individual capacities

       In the individual-capacity suits, we conclude that Walsh and Nicholson may assert
qualified immunity, but that Hurn may not.

       Walsh and Nicholson were commissioned as special police officers of the City of
Chattanooga at the time of the Pet Supply incident. R. 70-7 (Walsh Aff. at ¶ 4) (Page ID #1604);
R. 70-8 (Nicholson Aff. at ¶ 4) (Page ID #1636). It is well established that police officers may
assert qualified immunity. See Malley v. Briggs, 475 U.S. 335, 340–41 (1986); Pierson v. Ray,
386 U.S. 547, 556–57 (1967). Because Walsh and Nicholson were acting in their capacity as
public police officers, they may assert qualified immunity in the suit against them in their
individual capacities. Whether they are entitled to qualified immunity will be discussed infra.

       Hurn’s claim of qualified immunity presents a more complicated question. Hurn was not
commissioned as a special police officer; she was working only in the capacity of her position as
a McKamey employee, that is, an employee of a private contractor. Determining whether an
employee of a private contractor that is acting under color of state law may herself assert
qualified immunity demands a fact-intensive analysis under which some employees may be
permitted to assert qualified immunity and some may not.          See Richardson v. McKnight,
521 U.S. 399, 404–12 (1997) (guards employed by a private prison corporation may not assert
qualified immunity); McCullum v. Tepe, 693 F.3d 696, 702–04 (6th Cir. 2012) (a prison
psychiatrist employed by a non-profit entity may not assert qualified immunity); Harrison v.
Ash, 539 F.3d 510, 521–25 (6th Cir. 2008) (prison nurses employed by a private medical
provider may not assert qualified immunity); Cooper v. Parrish, 203 F.3d 937, 952–53 (6th Cir.
2000) (private attorney working alongside a prosecutor may not assert qualified immunity). But
see Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 442 F.3d 410, 438–40 (6th Cir.
2006), rev’d on other grounds, 551 U.S. 291 (2007), (executive director of a private high school
athletics association may assert qualified immunity); Cullinan v. Abramson, 128 F. 3d 301, 310–
11 (6th Cir. 1997) (private attorneys serving as outside counsel to a city may assert qualified
immunity); Bartell, 215 F.3d at 556–57 (employees of a private foster-care agency may assert
qualified immunity).
No. 13-5181      United Pet Supply, Inc. v. City of Chattanooga et al.      Page 14

To determine whether a private party may assert qualified immunity, we consider:

       [I]f a party seeking immunity would have been shielded from tort liability when
       Congress enacted the Civil Rights Act of 1871—§ 1 of which is codified at
       42 U.S.C. § 1983—we infer from legislative silence that Congress did not intend
       to abrogate such immunities when it imposed liability for actions taken under
       color of state law. But even with such an inference, and irrespective of the
       common law support, we will not recognize an immunity available at common
       law if § 1983’s history or purpose counsel against applying it in § 1983 actions.
       Thus, when a private party . . . seeks qualified immunity from a § 1983 suit, we
       determine whether: (1) there was a firmly rooted history of immunity for
       similarly situated parties at common law; and (2) whether granting immunity
       would be consistent with the history and purpose of § 1983.

McCullum, 693 F.3d at 700 (internal quotation marks and citations omitted). After considering
whether there was a common-law tradition of immunity for similarly situated defendants and
whether granting immunity would further the purposes of § 1983, the district court concluded
that the individual defendants may assert qualified immunity. We disagree with respect to Hurn.

       First, we look to history.     There is no history of immunity for animal-welfare
organizations or their employees in 1871 when Congress enacted § 1983. Indeed, we do not
find, and the parties do not identify, any cases involving animal-welfare organizations
whatsoever prior to 1871. “This is not surprising in view of the reality that the [defendant
Pennsylvania Society for the Prevention of Cruelty to Animals] only came into being in 1868
and that it is not unlikely that other such societies were not established until after 1871.”
Kauffman v. Pa. Soc’y for the Prevention of Cruelty to Animals, 766 F. Supp. 2d 555, 564–65
(E.D. Pa. 2011) (footnote omitted). Thus, there is no tradition of immunity for animal-welfare
officers, nor is there a clear tradition of denying immunity to employees of animal-welfare
organizations. We have previously held that the absence of a “‘firmly rooted’ history” of
immunity does not preclude eligibility for qualified immunity when the particular organization
has “only recently grown in importance and stature, and litigation involving such associations
has been relatively rare.” Brentwood Acad., 442 F.3d at 439 (concluding that the executive
director of a private high school athletics association was entitled to qualified immunity).
No. 13-5181          United Pet Supply, Inc. v. City of Chattanooga et al.                 Page 15

Accordingly, the absence of a history of qualified immunity for similarly situated defendants,
under Brentwood, does not necessarily preclude Hurn from asserting qualified immunity.2

        Next, we consider whether granting qualified immunity to Hurn is consistent with the
purpose of § 1983. “[O]ur analysis hinges on three of § 1983’s goals: (1) protecting the public
from unwarranted timidity on the part of public officials; (2) ensur[ing] that talented candidates
were not deterred by the threat of damages suits from entering public service; and (3) guarding
against the distraction from job duties that lawsuits inevitably create.” McCullum, 693 F.3d at
704 (internal quotation marks and citations omitted).

        Preventing unwarranted timidity is “‘the most important special government immunity-
producing concern.’” Filarsky, 132 S. Ct. at 1665 (quoting Richardson, 521 U.S. at 409)). In
Richardson, the Supreme Court concluded that the concern about unwarranted timidity was
alleviated by the existence of market pressures on a private prison corporation. The corporation
ran the prison with little state supervision, was required by the state contract to buy insurance to
compensate victims of civil-rights violations, and the contract expired in three years, thus
creating market pressure to perform or be replaced.                    Richardson, 521 U.S. at 409–11.
Additionally, unlike the government, the private firm could incentivize the desired bold action by
“permit[ting] employee indemnification and avoid[ing] many civil-service restrictions.” Id. at
410. Because of these features, the private prison corporation more closely resembled a private
firm than the government:

        [T]he employees before us resemble those of other private firms and differ from
        government employees. . . . [G]overnment employees typically act within a
        different system. They work within a system that is responsible through elected
        officials to voters who, when they vote, rarely consider the performance of
        individual subdepartments or civil servants specifically and in detail. And that
        system is often characterized by multidepartment civil service rules that, while
        providing employee security, may limit the incentives or the ability of individual
        departments or supervisors flexibly to reward, or to punish, individual employees.
        Hence a judicial determination that “effectiveness” concerns warrant special

        2
          We recently noted, however, that it was unclear “‘whether policy and history form a conjunctive or
disjunctive test,’” and we questioned whether a court may “extend qualified immunity where there was no history of
immunity at common law, even if sound policy justified the extension.” McCullum, 693 F.3d at 700 n.7 (quoting
Developments in the Law—State Action and the Public/Private Distinction, III. Private Party Immunity from Section
1983 Suits, 123 Harv. L. Rev. 1266, 1271 (2010)).
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.          Page 16

       immunity-type protection in respect to this latter (governmental) system does not
       prove its need in respect to the former. Consequently, we can find no special
       immunity-related need to encourage vigorous performance.

Id. at 410–11.

       “Richardson was a self-conciously ‘narrow[ ]’ decision” and the particular circumstances
of that prison corporation are often not “involved . . . in the typical case of an individual hired by
the government to assist in carrying out its work.” Filarsky, 132 S. Ct. at 1667 (quoting
Richardson, 521 U.S. at 413). However, many of the characteristics present in Richardson are
present here. Like the prison corporation for which the defendant prison guards in Richardson
worked, McKamey is “systematically organized to assume a major lengthy administrative task
(managing an institution) with limited direct supervision by the government.” Richardson,
521 U.S. at 413. McKamey is wholly responsible for animal-welfare services for the City of
Chattanooga. Under the contract, McKamey is obligated to run a facility; care for all of the
animals that are placed into McKamey’s custody; attempt to re-connect owners with impounded
animals; sell and process applications for animal licenses; observe, test, and/or euthanize rabies-
suspect animals; and create and run a spay/neuter program. R. 70-2 (Contract at 3–10) (Page ID
#1412–18). The City does not in any way supervise McKamey employees. Although McKamey
worked with state officer Burns on the particular investigation at issue in this case, that
relationship was a collaboration of equals, not a hierarchy with Burns leading or supervising the
McKamey employees. See R. 70-7 (Walsh Aff. at ¶ 11, 24) (Page ID #1605, 1608). This
situation is quite different from the employees of a private foster-care agency permitted to assert
qualified immunity in Bartell, 215 F.3d at 556–57, where the state agency closely supervised the
private agency, including appointing a caseworker to monitor foster-care plans and specifically
approving the plan for the child at issue in the case.

       Where the replacement of a private contractor “may be burdensome” but “not so
burdensome that [the entity] do[es] not face the threat of replacement,” the threat of replacement
adds to the market pressure.      Rosewood Servs., Inc., v. Sunflower Diversified Servs., Inc.,
413 F.3d 1163, 1169 (10th Cir. 2005). McKamey’s contract with the City of Chattanooga is
even shorter than the prison corporation’s contract with the State of Tennessee in Richardson.
The initial contract term was one year, and the City may renew the contract for subsequent one-
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 17

year periods, but the City may decline to renew the contract for any reason or no reason at all. R.
70-2 (Contract at 10–11) (Page ID #1418–19).              A for-profit corporation or non-profit
organization that provides a truly unique service and has no competitors may exist outside of
normal market pressures. See Brentwood Acad., 442 F.3d at 439 (permitting the executive
director of a private high school athletics association to assert qualified immunity, and noting
that the association, “does not have to compete with other firms for the job it does on behalf of
the state.”). However, there is no evidence in the record that McKamey has no competitors in
the city or state that could feasibly replace the organization should the city decline to renew
McKamey’s contract. Thus, the record does not demonstrate any barriers to the City’s declining
to renew McKamey’s contract.

       Unlike the prison corporation in Richardson, McKamey does not “undertake[] [its] task
for profit” but that does not mean that it is not “potentially in competition with other firms.”
Richardson, 521 U.S. at 413.        Non-profit organizations can be, and often are, part of a
competitive marketplace seeking limited grant funding, government contracts, and volunteer
support. “[B]oth profit and nonprofit firms compete for municipal contracts, and both have
incentives to display effective performance.” Halvorsen v. Baird, 146 F.3d 680, 686 (9th Cir.
1998); see also Payton v. Rush-Presbyterian-St. Luke’s Med. Ctr., 82 F. Supp. 2d 901, 906 (N.D.
Ill. 2000) (quoting Troyen A. Brennan, Symposium: Implementing U.S. Health Care Reform,
19 Am. J.L. & Med. 37, 74 (1993) (“[T]he behavior of not-for-profit hospitals is similar to that
of for-profits: ‘while the former does not legally earn a profit for shareholders, it does attempt to
maximize fund balances and other measures of economic health.’”)).              Additionally, in its
capacity as an animal shelter seeking homes for animals and money spent on animals, McKamey
competes with the private pet-store market. Appellee Br. at 58–59.

       The ease by which the City can discontinue its contract with McKamey and the absence
of evidence that McKamey is irreplaceable together demonstrate that McKamey is subject to the
sort of market pressures that obviate unwarranted timidity in the absence of qualified immunity.

       Next, we consider whether prohibiting Hurn from asserting qualified immunity would
discourage talented candidates from entering public service. In Filarsky, the Supreme Court
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.        Page 18

explained the importance of qualified immunity to ensuring that the government can attract the
best and the brightest:

       [I]t is often when there is a particular need for specialized knowledge or expertise
       that the government must look outside its permanent work force to secure the
       services of private individuals. . . . To the extent such private individuals do not
       depend on the government for their livelihood, they have freedom to select other
       work—work that will not expose them to liability for government actions. This
       makes it more likely that the most talented candidates will decline public
       engagements if they do not receive the same immunity enjoyed by their public
       employee counterparts.

132 S. Ct. at 1665–66. However, “a private firm’s ability to ‘offset any increased employee
liability risk with higher pay or extra benefits’” can mitigate the concern that individuals will
refuse to work on behalf of the government without qualified immunity protection. McCullum,
693 F.3d at 704 (citation omitted). Pet Supply points to language in the contract requiring
McKamey to purchase general liability insurance and to indemnify the city, R. 70-2 (Contract at
20–21) (Page ID #1428–29), but there is no evidence that McKamey indemnifies its employees
or provides higher pay or benefits to mitigate the risk of liability. Qualified individuals may be
discouraged from contracting with the city if they are at risk of liability and do not have the
protection of qualified immunity.      Accordingly, this factor leans in favor of permitting
McKamey and its employees to assert qualified immunity.

       Finally, we consider whether denying qualified immunity would lead to distraction from
job duties. “[L]awsuits may well distract these employees from their . . . duties, but the risk of
distraction alone cannot be sufficient grounds for an immunity. Our qualified immunity cases do
not contemplate the complete elimination of lawsuit-based distractions.” Richardson, 521 U.S.
at 411 (internal quotation marks and citation omitted).       However, the Supreme Court has
expressed concern that the distraction of a lawsuit may extend beyond the private contractors to
full-time government employees with whom the contractors work. Filarsky, 132 S. Ct. at 1666.
For example, if this suit continues, state officer Burns may be required to testify. Without
qualified immunity there is a risk that various McKamey employees and a single state employee
may be distracted from their animal-welfare duties, so this factor counsels in favor of permitting
the assertion of qualified immunity, but does not weigh heavily in the overall calculation.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 19

        In sum: there is no history of immunity for similarly situated defendants, but similar
organizations did not exist in 1871 and there is no history of denying immunity; McKamey faces
market pressures; refusing to allow qualified immunity could discourage qualified animal-
welfare advocates from working on behalf of the City of Chattanooga; and having to go through
a lawsuit could distract the defendants-appellants and possibly a single state employee from their
job duties. This is a very close case but because there is no history of immunity and the most
important immunity-producing concern—preventing unwarranted timidity—counsels against
permitting the assertion of qualified immunity, we conclude that Hurn may not assert qualified
immunity as a defense to suit in her personal capacity.

        2. Walsh, Nicholson, Hurn, and McKamey in their official capacities

        “A suit against an individual in his [or her] official capacity is the equivalent of a suit
against the governmental entity.” Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). “In an
official capacity action, the plaintiff seeks damages not from the individual officer, but from the
entity for which the officer is an agent.” Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir.
1993). Thus, in Pet Supply I, the district court properly construed Pet Supply’s claim against
Walsh, Nicholson, and Hurn in their official capacity as a claim against McKamey. Pet Supply I,
921 F. Supp. 2d at 860. The district court concluded that “although it is an entity, McKamey can
also assert the defense of qualified immunity,” but denied qualified immunity to McKamey
because the plaintiffs had pleaded a violation of a clearly established constitutional right. Id. at
860. In Pet Supply II, the district court denied McKamey’s motion for summary judgment
asserting qualified immunity. Pet Supply II, 2013 WL 449760, at *13.

        The district court’s suggestion that McKamey could assert qualified immunity as a
defense to an official-capacity suit was in error. The Supreme Court very clearly held in
Kentucky v. Graham that qualified immunity was not an available defense in an official-capacity
suit:

                 On the merits, to establish personal liability in a § 1983 action, it is
        enough to show that the official, acting under color of state law, caused the
        deprivation of a federal right. More is required in an official-capacity action,
        however, for a governmental entity is liable under §1983 only when the entity
        itself is a moving force behind the deprivation; thus, in an official-capacity suit
No. 13-5181          United Pet Supply, Inc. v. City of Chattanooga et al.                     Page 20

         the entity’s policy or custom must have played a part in the violation of federal
         law. When it comes to defenses to liability, an official in a personal-capacity
         action may, depending on his position, be able to assert personal immunity
         defenses, such as [absolute immunity or qualified immunity]. In an official-
         capacity action, these defenses are unavailable. The only immunities that can be
         claimed in an official-capacity action are forms of sovereign immunity that the
         entity, qua entity, may possess, such as the Eleventh Amendment.

473 U.S. 159, 166–67 (1985) (internal quotation marks, citations, and footnotes omitted).

         We have always understood qualified immunity to be a defense available only to
individual government officials sued in their personal capacity. “As qualified immunity protects
a public official in his individual capacity from civil damages, such immunity is unavailable to
the public entity itself.” Everson v. Leis, 556 F.3d 484, 501 n.7 (6th Cir. 2009); see also Hidden
Vill., LLC v. City of Lakewood, 734 F.3d 519, 523 (6th Cir. 2013) (“Lakewood is not eligible for
qualified immunity because it is a city, not an individual.”). That McKamey is a private entity
acting in a governmental capacity does not change the unavailability of qualified immunity as a
defense in an official-capacity suit. Just as the City of Chattanooga cannot assert qualified
immunity as a defense against an official-capacity suit, neither can Walsh, Nicholson, Hurn, or
McKamey.3

B. Did Walsh and Nicholson violate a clearly established constitutional right?

         Having concluded that Walsh and Nicholson may assert qualified immunity in their
individual capacities, we now consider whether Walsh and Nicholson are entitled to qualified
immunity in this § 1983 suit. An assertion of qualified immunity may be overcome if the
defendants violated a clearly established constitutional right. We consider whether, “[t]aken in
the light most favorable to the party asserting the injury, do the facts alleged show the officer’s
         3
           We note that in Bartell we permitted a non-profit entity to assert qualified immunity in a case where it was
not specified whether the defendants were sued in their official or individual capacity. Bartell, 215 F.3d at 557.
Because we previously permitted a corporate defendant to assert qualified immunity as a defense to an individual-
capacity suit, Cullinan, 128 F.3d at 310–11, and because permitting an assertion of qualified immunity as a defense
to an official-capacity suit would conflict with clear Supreme Court precedent, we presume that Bartell involved an
assertion of qualified immunity only in the defendants’ individual capacity.
         A handful of other circuits have permitted private corporations to assert qualified immunity, but all of the
cases were similarly unclear as to whether the suit was in the corporation’s personal capacity or official capacity.
See Sherman v. Four Cnty. Counseling Ctr., 987 F.2d 397, 403–06 (7th Cir. 1993) (private psychiatric center);
DeVargas v. Mason & Hanger-Silas Mason Co., 844 F.2d 714, 723 (10th Cir. 1988) (private corporation providing
security inspectors for Los Alamos National Laboratory); Folsom Inv. Co. v. Moore, 681 F.2d 1032, 1036–38 (5th
Cir. 1982), abrogated by Wyatt v. Cole, 504 U.S. 158, 163–68 (1992) (private investment company).
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 21

conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194, 201 (2001). “If the court
can find, ‘on a favorable view of the [plaintiff’s] submissions,’ a violation of a constitution[al]
right, the next step in Saucier’s sequential analysis is to determine if the right was clearly
established.” Leonard v. Robinson, 477 F.3d 347, 354–55 (6th Cir. 2007) (quoting Saucier, 533
U.S. at 194). Although addressing both questions is “often beneficial,” we are “permitted to
exercise [our] sound discretion in deciding which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circumstances in the particular case at hand.”
Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       When considering whether a right is clearly established, “[t]he key determination is
whether a defendant moving for summary judgment on qualified immunity grounds was on
notice that his alleged actions were unconstitutional.” Grawey v. Drury, 567 F.3d 302, 313 (6th
Cir. 2009). “‘[I]n an obvious case, general standards can clearly establish the answer, even
without a body of relevant case law.’” Sample v. Bailey, 409 F.3d 689, 699 (6th Cir. 2005)
(quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004)).

C. Procedural Due Process

       1. Animals

       Pet Supply argues that the defendants-appellants violated a clearly established right to a
hearing prior to the seizure of their animals. Pet Supply does not argue that the post-seizure
hearing was not sufficiently prompt or otherwise did not comply with due process; it simply
argues that the defendants-appellants were obliged to provide a hearing before seizing the
animals.

       “A fundamental requirement of due process is the opportunity to be heard. It is an
opportunity which must be granted at a meaningful time and in a meaningful manner.”
Armstrong v. Manzo, 380 U.S. 545, 552 (1965) (internal quotation marks and citations omitted).
We apply the well-known balancing test from Mathews v. Eldridge, 424 U.S. 319 (1976), to
determine if due process was afforded, and we consider: “the private interest that will be
affected by the official action,” “the risk of an erroneous deprivation of such interest through the
procedures used, and the probable value, if any, of additional or substitute procedural
No. 13-5181          United Pet Supply, Inc. v. City of Chattanooga et al.                     Page 22

safeguards,” and “the Government’s interest, including the function involved and the fiscal and
administrative burdens that the additional or substitute procedural requirement would entail.” Id.
at 335.

          Usually, due process requires that a hearing is mandated before the deprivation of
property or liberty occurs.4 Zinermon v. Burch, 494 U.S. 113, 127 (1990). However, we have
held that the failure to provide a pre-deprivation hearing does not violate due process in
situations where a government official reasonably believed that immediate action was necessary
to eliminate an emergency situation and the government provided adequate post-deprivation
process. See Harris v. City of Akron, 20 F.3d 1396, 1403–05 (6th Cir. 1994) (the demolition of a
home without notice and a hearing did not violate due process where the building inspector
believed that the home was “dangerously close” to falling onto the street and another home);
Mithrandir v. Brown, 37 F.3d 1499, at *2–3 (6th Cir. 1994) (table decision) (confiscation of a
prisoner’s typewriter without a hearing was justified by an emergency because two prison guards
had been assaulted in the prior month and one had been stabbed with a part from an inmate’s
typewriter). And most relevant to the instant situation, in an unpublished per curiam opinion we
affirmed a district court’s conclusion that a government official’s seizure of “marauding cattle”
without a prior hearing did not violate due process. The cattle had escaped from their land and
were running wild in the community: trampling gardens, eating wheat from nearby fields,
running onto the road and causing car accidents, and charging at people. Lowery v. Faires, 57 F.
Supp. 2d 483, 492–94 (E.D. Tenn. 1998), aff’d, 181 F.3d 102 (6th Cir. 1999) (table decision).
Local officials served an impoundment notice on the farmer who owned the cattle and then
seized the cattle without providing a hearing. The district court concluded that the failure to
provide a pre-deprivation hearing did not violate due process where taking the time to provide a
pre-deprivation hearing would leave the animals and the public exposed to an emergency


          4
          Under Parratt, “[i]f an official’s conduct would otherwise deprive an individual of procedural due process
but is ‘random and unauthorized,’ the Parratt doctrine allows the state to avoid liability by providing adequate
remedies after the deprivation occurs.” Daily Servs., LLC v. Valentino, 756 F.3d 893, 901 (6th Cir. 2014) (quoting
Parratt v. Taylor, 451 U.S. 527, 541 (1981)). The Parratt doctrine does not present “an exception to the Mathews
balancing test, but rather an application of that test to the unusual case in which one of the variables in the Mathews
equation—the value of predeprivation safeguards—is negligible in preventing the kind of deprivation at issue.”
Zinermon, 494 U.S. at 129. The district court concluded that the actions of the McKamey employees were not
random and unauthorized and so the Parratt rule does not apply to this situation; neither party challenges that
conclusion on appeal.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.       Page 23

situation. Id. We held that “we are not persuaded that the district court erred in granting
summary judgment to defendants” and affirmed on the reasoning of the district court. Lowery,
181 F.3d 102. Although these cases did not apply the Mathews balancing test, the conclusion
that the failure to provide a pre-deprivation hearing does not violate due process likely reflects
that the governments’ strong interest in immediately ending an emergency situation places a
heavy thumb on the scale.

       Applying the Mathews balancing test, we conclude that the seizure of the animals did not
violate due process.

       First, we agree with Pet Supply that an important property interest was affected by the
seizure. “[T]he property interest in a person’s means of livelihood is one of the most significant
that an individual can possess.” Ramsey v. Bd. of Educ. of Whitley Cnty., 844 F.2d 1268, 1273
(6th Cir. 1988). Although Pet Supply has a strong interest in not being deprived of the income-
generating animals, we note that Pet Supply was not totally deprived of its property; while Pet
Supply lost control over the animals for multiple months, the animals were eventually all
returned to the company.

       Second, the risk of an erroneous deprivation was low due to the participation of trained
animal-welfare officers in the seizure, and there is little value to additional procedural
safeguards. Compare Reams v. Irvin, 561 F.3d 1258, 1264 (11th Cir. 2009) (holding that “the
risk of an erroneous deprivation . . . was relatively low” when a veterinarian and trained
inspectors observed conditions at a farm, concluded that donkeys and horses were in unsafe
conditions, and removed the animals without a prior hearing), with Siebert v. Severino, 256 F.3d
648, 660 (7th Cir. 2001) (holding that “the risk of an erroneous deprivation . . . through the
procedures used is great” when a “volunteer investigator who apparently lacked sufficient
knowledge about horses to determine whether appropriate care was given” ordered the removal
of horses from a home without prior notice or a hearing). Additionally, it is difficult to see the
value of the additional procedural safeguard of a hearing prior to the seizure, given that Pet
Supply requested a temporary restraining order in the midst of the animal seizure and its request
was denied.
No. 13-5181        United Pet Supply, Inc. v. City of Chattanooga et al.       Page 24

        Finally, we conclude that there was a great governmental interest in the immediate
seizure of the animals without pausing for a prior hearing. Pet Supply does not dispute that when
the McKamey officials arrived, the animals had feces and urine matted in their fur, water bottles
were empty, and a dead hamster was found in the cage of which its staff was unaware. Pet
Supply does not dispute that the temperature was at or above eighty-five degrees for the entirety
of the McKamey employees’ time at the store and that the air conditioner had been broken for
weeks. Pet Supply explained that the state of affairs was the result of the McKamey employees
arriving while Pet Supply workers were in the midst of their daily cleaning routine, but Pet
Supply has not introduced any evidence that the degree of filth was normal, nor has Pet Supply
disputed the evidence that its employees arrived over an hour before the McKamey employees
arrived and that the employees had not provided food or water to the animals during that time.
As in Lowery v. Faires, the government has a strong desire to eliminate immediately a situation
that posed a danger to the animals. Additionally, Pet Supply received a hearing in city court nine
days after the seizure on the violations of city animal code and the city court had the power to
order the return of the animals. Cf. Flatford v. City of Monroe, 17 F.3d 162, 165, 169–71 (6th
Cir. 1994) (although a reasonable building inspector could conclude that an immediate threat to
the safety of residents existed given severe “dilapidation and disrepair” and conditions that posed
“an immediate risk of electrocution or fire” that justified evacuation and demolition without a
prior hearing, the failure to provide any post-deprivation hearing violated a clearly established
constitutional right).

        On balance, given the low risk of an erroneous deprivation and the minimal value of
additional safeguards, the great governmental interest in immediately removing the animals from
an overly hot, filthy environment, and the fact that a hearing was provided nine days later, we
conclude that the seizure of the animals did not violate due process.

        Because the seizure of the animals without a prior hearing did not violate due process,
Walsh and Nicholson are entitled to qualified immunity on this claim.
No. 13-5181        United Pet Supply, Inc. v. City of Chattanooga et al.       Page 25

       2. Permit

       Pet Supply also argues that the revocation of its pet dealer permit without a prior hearing
violated a clearly established due-process right.      The parties agree that Pet Supply had a
protected property interest in the permit.

       Pet Supply alleges that McKamey and Walsh revoked the permit. R. 1 (Compl. at ¶ 60,
62, 64) (Page ID #11, 12). Pet Supply does not allege that Nicholson played any role in the
permit revocation. Accordingly, Nicholson is entitled to qualified immunity on this claim.

       We conclude that the revocation of the permit violated due process. The City Code
authorized the revocation of a permit “if negligence in care or misconduct occurs that is
detrimental to animal welfare or to the public.” R. 70-4 (City Code at 25) (Page ID #1513).
After McKamey revoked Pet Supply’s permit, Pet Supply never had an opportunity—either pre-
deprivation hearing or post-deprivation—to challenge the permit revocation. Pet Supply could
challenge the citations for violations of animal-welfare laws in city court, but the city court did
not have authority over the permit and could not order the reinstatement of the permit. R. 69-12
(City Court Order at 3 n.1) (Page ID #1370) (“[t]he court is [ ] of the opinion the City Court has
no authority to revoke or make any order relative to the license of the Pet Company.”). It was
the policy and practice of McKamey and the City of Chattanooga to require an individual or
company whose permit was revoked to apply for a new permit. R. 69-9 (7/21/2010 Hr’g Tr. at
113–16) (Page ID #1350–53). This process does not truly allow for a reinstatement of the
permit; even if the City Court were to conclude that the permit holder had not violated the City
Code, the permit holder was nonetheless required to apply for a new permit, pay the fee, and go
through the inspection process again. The fact that the permit holder can ultimately obtain a new
permit after jumping through various hoops does not address the lack of a mechanism to
challenge the initial revocation.

       Due process requires an opportunity to be heard at a “meaningful time and in a
meaningful manner.” Armstrong, 380 U.S. at 552. The failure to provide a hearing prior to a
license or permit revocation does not per se violate due process. See Barry v. Barchi, 443 U.S.
55, 65–66 (1979) (holding that the summary suspension of a horse trainer’s license without a
prior hearing did not violate due process, but the failure to provide a timely post-suspension
No. 13-5181        United Pet Supply, Inc. v. City of Chattanooga et al.       Page 26

hearing did violate due process). But there is no dispute that never providing an opportunity to
challenge a permit revocation violates due process. Thus, the revocation of Pet Supply’s permit
without a pre-deprivation hearing or a post-deprivation hearing violated due process.

         No reasonable officer could believe that revoking a permit to do business without
providing any pre-deprivation or post-deprivation remedy was constitutional. Walsh argues that
she was entitled to rely on the constitutionality of the Chattanooga City Code, which does not
provide for a hearing on the revocation of a pet-dealer permit. Certainly, there are policy reasons
that counsel in favor of allowing government officials to presume the constitutionality of statutes
and ordinances. See Michigan v. DeFillippo, 443 U.S. 31, 38 (1979). But the Chattanooga City
Code does not make the revocation of the permit automatic upon the determination that
negligence or misconduct has occurred. The Code states that an animal-related permit “may be
revoked if negligence in care or misconduct occurs that is detrimental to animal welfare or to the
public.” R. 70-4 (City Code at 25) (Page ID #1513). The Code did not tie Walsh’s hands; it was
her discretionary decision immediately to revoke the permit.

         This is one of the rare situations where the unconstitutionality of the application of a
statute to a situation is plainly obvious. In Leonard v. Robinson, 477 F.3d 347 (6th Cir. 2007),
we denied qualified immunity to a police officer in a § 1983 suit alleging First Amendment
violations because there was no probable cause to support arresting an individual for uttering
“God damn” at a township board meeting. Id. at 359–60. We rejected the police officer’s
argument that various Michigan statutes supported probable cause because we concluded that
“no reasonable police officer would believe that any of the three other Michigan statutes relied
upon by the district court are constitutional as applied to [the individual’s] political speech
during a democratic assembly.” Id. Similarly, here, no reasonable officer could believe that
revoking this permit without providing any opportunity for a hearing was constitutional.
Accordingly, the evidence taken in the light most favorable to Pet Supply demonstrates the
violation of a clearly established right, and so we deny qualified immunity to Walsh on this
claim.
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.         Page 27

D. Fourth Amendment

       Pet Supply next argues that the warrantless seizure of its animals and business records
violated a clearly established Fourth Amendment right. The Fourth Amendment of the United
States Constitution protects citizens from unreasonable searches and seizures. “A ‘seizure’ of
property, [the Supreme Court has] explained, occurs when ‘there is some meaningful
interference with an individual’s possessory interests in that property.’” Soldal v. Cook Cnty.,
506 U.S. 56, 61 (1992) (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)). The
protections of the Fourth Amendment are not limited to criminal investigations. See New Jersey
v. T.L.O., 469 U.S. 325, 335 (1985). No one disputes that dispossessing Pet Supply of its
animals and business records is a seizure of property within the meaning of the Fourth
Amendment. The only issue is whether the warrantless seizure of the animals and records
violated a clearly established Fourth Amendment right.

       The Fourth Amendment is a powerful background norm that prohibits government
officials from engaging in a warrantless search or seizure, with limited exceptions. “[A] search
or seizure carried out on a suspect’s premises without a warrant is per se unreasonable, unless
the police can show that it falls within one of a carefully defined set of exceptions based on the
presence of ‘exigent circumstances,’” Coolidge v. New Hampshire, 403 U.S. 443, 474–75
(1971), or another of the carefully delineated exceptions to the warrant requirement.           The
defendants-appellants argue that the warrantless seizure of the animals and business records was
justified by the plain-view and exigent-circumstances doctrines.          Thus, we must “evaluate
whether ‘an objectively reasonable officer confronted with the same circumstances could
reasonably believe that exigent circumstances existed.’” Kovacic v. Cuyahoga Cnty. Dep’t of
Children & Family Servs., 724 F.3d 687, 695 n.1 (6th Cir. 2013) (quoting Ewolski v. City of
Brunswick, 287 F.3d 492, 501 (6th Cir. 2002)).

       Under the plain-view doctrine, “if police are lawfully in a position from which they view
an object, if its incriminating character is immediately apparent, and if the officers have a lawful
right of access to the object, they may seize it without a warrant.” Minnesota v. Dickerson,
508 U.S. 366, 375 (1993).        Generally, the lawful-right-of-access requirement obliges a
government official to “get a warrant if possible before he seizes an item in plain view. He
No. 13-5181          United Pet Supply, Inc. v. City of Chattanooga et al.                  Page 28

cannot seize absent exigent circumstances. If he could obtain a warrant, then . . . he cannot use
the ‘plain view’ exception for the evidence.” United States v. McLevain, 310 F.3d 434, 443 (6th
Cir. 2002).

        Under the exigent-circumstances doctrine, there must be a “‘need for prompt action by
government personnel, and [a conclusion] that delay to secure a warrant would be unacceptable
under the circumstances.’” Kovacic, 724 F.3d at 695 (quoting United States v. Rohrig, 98 F.3d
1506, 1517 (6th Cir. 1996)). Classic examples of exigent circumstances that may justify a
warrantless property seizure include the likelihood that a suspect will destroy evidence, see
Illinois v. McArthur, 531 U.S. 326, 331–32 (2001), and when there exists “‘the need to assist
persons who are seriously injured or threatened with such injury,’” Kovacic, 724 F.3d at 695
(quoting Johnson v. City of Memphis, 617 F.3d 864, 868 (6th Cir. 2010)).

        1. Animals

        We conclude that the warrantless animal seizure did not violate the Fourth Amendment.
As discussed supra, it is undisputed that the animals were dehydrated and in high heat and
without water, that one hamster had a large cut that had not received medical care, and that the
Pet Supply employees were unaware that a hamster had died in its cage. A reasonable officer
could believe that this constituted neglect under the Chattanooga City Code5 and that the
conditions justified the warrantless seizure of the animals. Unlike in Kovacic, where exigent
circumstances did not justify the warrantless seizure of a child from a home based on “reliance
on weeks-old incidents” and the fact that the child’s mother had missed a meeting, here, the

5
 Chattanooga City Code § 7-28(a) makes it “unlawful for any person to neglect an animal as neglect is defined in
this Chapter.” R. 70-4 (City Code at 21) (Page ID #1509). “Neglect” is defined in § 7-2 as:
         (1) Failing to sufficiently and properly care for an animal to the extent that the animal’s health is
         jeopardized;
         (2) Failing to provide an animal with adequate living conditions as defined in this chapter
         (adequate feed, adequate water, adequate shelter, adequate space, etc.);
         (3) Failing to provide adequate veterinary care;
         (4) Keeping any animal under conditions which increase the probability of the transmission of
         disease;
         (5) Failing to provide an adequate shelter for an animal;
         (6) Negligently allow any animal, including one who is aged, diseased, maimed, hopelessly sick,
         disabled, or not ambulatory to suffer unnecessary neglect, torture, or pain; or
         (7) Meeting the requirements of the definition of an Animal Hoarder.
R. 70-4 (City Code at 8–9) (Page ID #1496–97.
No. 13-5181         United Pet Supply, Inc. v. City of Chattanooga et al.         Page 29

conditions of the store created an imminent and ongoing danger to the health of the animals. Cf.
Siebert, 256 F.3d at 657–58 (concluding that exigent circumstances did not justify the
warrantless seizure of horses because standing in a muddy pasture, drinking from streams, and
being exposed to cold temperatures do not constitute exigent circumstances). Given the high
heat and squalid conditions in which the animals were found, on June 15, 2010, a reasonable
official could believe that the exigent circumstances justified the warrantless seizure of the
animals. Accordingly, Walsh and Nicholson are entitled to qualified immunity on this claim.

       2. Business Records

       Pet Supply asserts that the warrantless seizure of business records “including the store
operations manual, employee handbook, animal logs, animal health certificates, veterinary
treatment records, pedigree records, and transportation records,” R. 1 (Compl. at ¶ 58) (Page ID
#11), violated the Fourth Amendment. Because Pet Supply does not allege or present any
evidence that Nicholson removed business records, it has not demonstrated that he violated a
constitutional right, and so Nicholson is entitled to qualified immunity on this claim. Pet Supply
alleges that Walsh seized the records. R. 74 (Memo. Summ. J. at 5) (Page ID #2066). Walsh is
not entitled to qualified immunity on this claim because no reasonable officer could conclude
that the plain-view doctrine or exigent circumstances justified the warrantless seizure of the
business records.

       The defendants-appellants do not even attempt to argue that the very nature of the records
was incriminating, so the seizure was not justified by the plain-view doctrine.

       Nor is the seizure of the records justified by the exigent-circumstances doctrine. There is
no evidence in the record that the seized business records provided evidence of a crime or other
legal violation, or that the McKamey employees feared destruction of the evidence. See United
States v. Plavcak, 411 F.3d 655, 662–65 (6th Cir. 2005) (exigent circumstances justified
warrantless seizure of documents providing evidence of an alien smuggling and fraud ring when
police came upon defendants burning other documentary evidence).            The business records
obviously do not pose a danger to anyone’s health or safety. To the extent that the defendants-
appellants needed information about the animals to care for them properly, that need was
No. 13-5181       United Pet Supply, Inc. v. City of Chattanooga et al.     Page 30

satisfied by obtaining photocopies of the animals’ records from Pet Supply employees. R. 67-1
(Hurn Aff. at ¶ 13) (Page ID #1207–08).

       There is no pre-2010 caselaw that disrupts the presumption that the Fourth Amendment
applies to the seizure of business records. No reasonable officer could have concluded that the
seizure of the business records was justified by an exception to the warrant requirement.
Accordingly, the seizure violated a clearly established Fourth Amendment right, and so Walsh is
not entitled to qualified immunity on this claim.

                                      III. CONCLUSION

       For the foregoing reasons, we REVERSE the district court’s entry of summary judgment
in part and AFFIRM in part and REMAND for further proceedings consistent with this opinion.